UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 99-6921



NED TRADER,

                                               Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Walter E. Black, Jr., Senior District
Judge. (CA-98-3353-B)


Submitted:    August 31, 1999              Decided:   September 9, 1999


Before WIDENER, MURNAGHAN, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ned Trader, Appellant Pro Se. Christine Manuelian, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ned Trader appeals the district court’s order dismissing

without prejudice his petition for habeas corpus relief filed under

28 U.S.C. § 2241 (1994) as an unauthorized second or successive

motion under 28 U.S.C.A. §§ 2244(a), 2255 (West Supp. 1999).     We

have reviewed the record and the district court’s opinion and find

no reversible error.     Accordingly, we affirm on the reasoning of

the district court.    See United States v. Trader, No. CA-98-3353-B

(D. Md. Nov. 4, 1998).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2